Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. The applicant has argued (a) that the circuit 120 is not a converter element, but rather a smoothing element. The applicant has argued (b) further that 63 of Tanikawa is also not a DC-DC conversion circuitry, but a smoothing circuitry. The applicant has further argued (c) that Takayanagi’s circuit does not perform the inoperable conversion function required by the claims. The examiner respectfully disagrees.
As for argument (a), the applicant has failed to account for switch 71. The operation of this switch converts the rectified power in different was, where a half-wave conversion occurs when it is off, and a full wave conversion occurs, see Col 6 L64 to Col 7 L24. This operation occurs with the use of elements 10, 11, 72, and 9, and thus is a conversion operation beyond just smoothing, as one having ordinary skill in the art understands that half-wave rectifying conversion is distinct from full-wave rectifying conversion.
As for argument (b), the applicant’s argument lacks any substance, and furthermore, lacks merits. Converter 63 is called a “voltage adjustment circuit”, which is described as being capable of “adjusting voltage” (¶’s [64, 76, 79, 90, 91, 102, 119, 129]). Official Notice taken that the synonym of convert is “adjust” according to MacMillan Thesaurus; thus a voltage adjuster is a voltage converter. Finally, it is common knowledge for those involved with patents that many foreign priority documents are run through a machine translation so as to save on costs. These translations often use unique ways to describe elements. Tanikawa is a foreign priority document, was possibly a machine translation, and so it is understandable that a voltage conversion circuit. 
As for the applicant’s argument (c), the examiner notes that the combination of Takayanagi, Khaligh, and Tanikawa teaches this limitation. Takayanagi does teach only using the DC-DC conversion when the vehicle is in the driving operation. However, the examiner agrees that this conversion is the same high-voltage terminal and low-voltage terminal. Looking at Tanikawa however, converter 23 of Fig. 1 is exactly what is missing in Takayanagi and which is claimed by this application, see ¶’s [48, 86]. Tanikawa describes that 23 is only used during the driving mode but deactivated when external charging by turning off relay 40. For the above reasons, the applied prior art combination is maintained.  
As mentioned in the advisory action, the drawing and specification objections are withdrawn due to the amendments. However, new drawing objections will be applied. The 112(a) rejection is withdrawn due to the amendments.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “integrated DC/DC converter which the auxiliary rectifier comprises” of Claims 1 and 9 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi et al (USPGPN 20080101096) in view of Khaligh et al (USPGPN 20160016479) and Tanikawa et al (USPGPN 20120068663)
Independent Claim 1, Takayanagi teaches a charging device (Figs. 1, 4, 6, and 10) for a motor vehicle (see ¶’s [04, 05, 33, 34, 50, 56]), comprising: a charging terminal (L51 & L52) for an energetic coupling to a motor-vehicle-external charging station (50), a high-voltage terminal for the electrical connection of the charging device to a high-voltage vehicle electrical system of the motor vehicle (13 & LH1/LL1), a low-voltage terminal for connection to a low-voltage vehicle electrical system of the motor vehicle (31, 32, & LH3/LL3), a charging device energy converter electrically coupled to the charging terminal, the high- voltage terminal, and the low-voltage terminal, a step-down converter which connects the high-voltage terminal to the low-voltage terminal on a side of the charging device energy converter opposite to that of the charging terminal (2, including 21, 23, and 24 performs the functions of both external charging, and step-down charging | ¶[63] & Fig. 4| between the high voltage side and the low voltage side, thus the functions of both circuits), and a detector unit (54 and 6), which is designed to detect the energetic coupling of the charging device to the motor-vehicle-external charging station and to output a corresponding charging signal (¶[50], Fig. 2), wherein, during a driving operation, the step-down converter is enabled so as to allow for the low-voltage vehicle electrical system to be supplied with electricity by the high-voltage vehicle electrical system (Fig. 4), and, during a charging operation and upon receipt of the charging signal (Figs. 1 and 2, with Fig. 2 and left choice of s102 being the driving operation; middle operation of s102 [normal] is the charging operation; see further Figs. 5, 9, & 12), wherein the charging device energy converter has an electrical inductance as an electrical energy accumulator for converting electrical energy between the charging terminal, the high voltage terminal, and the low voltage terminal, the electrical inductance at least partially formed as an electronic main coil, wherein the electrical inductance is designed as a transformer, and a primary winding of the transformer forms a first part of the main coil (2, 21, 22, 23, see Figs. 1, 4, 6, and 10), and wherein the electrical inductance further comprises an electronic auxiliary coil which is magnetically coupled to the main coil, electrically coupled to the low-voltage terminal, and designed to provide electrical energy for the low-voltage vehicle electrical system (22a, 22b). Takayanagi teaches the auxiliary coil is connected via an auxiliary rectifier to the low-voltage terminal (31; similarly taught by Khaligh and Tanikawa). Takayanagi teaches the main coil is coupled via a main rectifier to the high-voltage terminal (13; similarly taught by Khaligh and Tanikawa). Takayanagi teaches the main rectifier and the auxiliary rectifier each are configured to provide additional voltage adaptation (for Takayanagi, the diodes 31 and smoothing circuit 32 perform the auxiliary voltage adaptation, while 13’s switches and smoothing circuit C1 performs the additional voltage adaptation for the main rectifier, where the smoothing circuits serve to adapt the voltage output from the diodes to be steady, and so smooth any transient spikes which could harm the output side of the transformer, as one having ordinary skill in the art understands; thus for both the main rectifier and the auxiliary rectifier additional voltage adaptation is performed)
Takayanagi is silent to the main coil comprises a second part connected in series to the primary winding so that an energy supply of the low-voltage vehicle electrical system may be flexibly adapted to a coupling dependent on a desired power to be provided, the main coil and the auxiliary coil are coaxially arranged and have windings which are wound concentrically over one another. To advance prosecution, Takayanagi fails to explicitly teach a step-down converter which is separate and distinct from the charging device energy converter and which is disabled during the external charging operation.
Khaligh teaches the main coil comprises a second part connected in series to the primary winding so that an energy supply of the low-voltage vehicle electrical system may be flexibly adapted to a coupling dependent on a desired power to be provided (see LLC circuits of W2 in Figs. 6-16, 21, 25, 28, & 30, which includes transformer inductance W2, serial inductor Lr2, and capacitor Cr2; one having ordinary skill in the art understands that the use of LLC circuit topology serves to minimize unnecessary power dissipation, which improves the efficiency of the circuit), the main coil and the auxiliary coil are coaxially arranged and have windings which are wound concentrically over one another (see Figs. 24a-c, see ¶’s [27, 30, 167-187, esp. 27, 30, 179] describe concentric winding, while Fig. 24B demonstrates this winding is also coaxial, where one having ordinary skill in the art understands that the winding arrangement described by Khaligh serves to decrease the distance between the windings [which can improve the coupling strength, and thus improving the power transfer efficiency, as inductive power transfer reduces efficiency by distance] and the form factor/size of the transformer, which can serve to improve the convenience for both the user and the vehicle manufacturer as precious space can be used for other things, which means the manufacturer can offer more space to the user and the user can benefit from it, and the manufacturer has more flexibility in how to use the space).
It would have been obvious to a person having ordinary skill in the art to modify Takayanagi with Khaligh to provide improved convenience and efficiency, reduced form factor.
Takayanagi is silent to a step-down converter which is separate and distinct from the charging device energy converter and which is disabled during the external charging operation.
Tanikawa teaches a step-down converter which is separate and distinct from the charging device energy converter (see Fig. 1; converter 30/45, seen in Figs. 2-5 to resemble Takayanagi and Khaligh’s circuits operates during the charging operation from external charging; DC-DC converter 23 is separate and distinct from 30/45 and operates to charge the low voltage battery from the high voltage battery, see ¶’s [48, 86], where one having ordinary skill in the art understands that by having a redundant circuit in Tanikawa, it can serve to improve the longevity and safety of the system) which is disabled during the external charging operation (converter 23 of Fig. 1, ¶’s [48, 86], Tanikawa describes that 23 is only used during the driving mode but deactivated when external charging by turning off relay 40; 30 of Figs. 2-5 corresponds to 30 of Fig. 1; where one having ordinary skill in the art understands that by having a redundant circuit in Tanikawa, it can serve to improve the longevity and safety of the system). Longevity is improved as the more a circuit is used, the more it will be deteriorated, thus having two separate and distinct circuits achieves this advantage. Furthermore, safety is improved as the more a deteriorated circuit is used, the more likely a fault will occur which can damage the system, including one of the batteries, which could catch fire, explode, gas, overheat, etc.
It would have been obvious to a person having ordinary skill in the art to modify It would have been obvious to a person having ordinary skill in the art to modify Takayanagi in view of Khaligh with Tanikawa to provide improved longevity and safety.
The applicant has argued (b) further that 63 of Tanikawa is also not a DC-DC conversion circuitry, but a smoothing circuitry. The applicant has further argued (c) that Takayanagi’s circuit does not perform the inoperable conversion function required by the claims. The examiner respectfully disagrees.
As for argument (b), the applicant’s argument lacks any substance, and furthermore, lacks merits. Converter 63 is called a “voltage adjustment circuit”, which is described as being capable of “adjusting voltage” (¶’s [64, 76, 79, 90, 91, 102, 119, 129]). Official Notice taken that the synonym of convert is “adjust” according to MacMillan Thesaurus; thus a voltage adjuster is a voltage converter. Finally, it is common knowledge for those involved with patents that many foreign priority documents are run through a machine translation so as to save on costs. These translations often use unique ways to describe elements. Tanikawa is a foreign priority document, was possibly a machine translation, and so it is understandable that a voltage conversion circuit. 
As for the applicant’s argument (c), the examiner notes that the combination of Takayanagi, Khaligh, and Tanikawa teaches this limitation. Takayanagi does teach only using the DC-DC conversion when the vehicle is in the driving operation. However, the examiner agrees that this conversion is the same high-voltage terminal and low-voltage terminal. Looking at Tanikawa however, converter 23 of Fig. 1 is exactly what is missing in Takayanagi and which is claimed by this application, see ¶’s [48, 86]. Tanikawa describes that 23 is only used during the driving mode but deactivated when external charging by turning off relay 40. For the above reasons, the applied prior art combination is maintained.  
Dependent Claim 2, Takayanagi teaches at least a part of the main coil as well as the auxiliary coil are provided by an electrical transformer (2; also taught by Khaligh and Tanikawa)
Dependent Claim 3, Takayanagi teaches the charging device energy converter is designed to electrically isolate the charging terminal, the high-voltage terminal and/or the low-voltage terminal from one another (2 is a transformer, which implicitly isolates; also taught by Khaligh and Tanikawa).
Dependent Claim 4, Takayanagi teaches the auxiliary coil is designed for a rated power which is adapted to a total power of the low-voltage vehicle electrical system during charging operation of the charging device (see ¶[63], stepped down to the rated power needed, as one having ordinary skill in the art would understand; similarly taught by Khaligh and Tanikawa).
Dependent Claim 12, Takayanagi teaches the main rectifier and the auxiliary rectifier each comprise an energy accumulator consisting of an inductor or a capacitor (C1 and C2/32L, respectively; similarly taught by Khaligh and Tanikawa).
Dependent Claim 13, the combination of Takayanagi, Khaligh, and Tanikawa teaches the main rectifier and the auxiliary rectifier each comprise at least one controllable semiconductor (Takayanagi teaches this for the main circuit, see 13; Takayanagi is silent to the auxiliary circuit having at least one controllable semiconductor; both Khaligh [e.g. S11-S14 for auxiliary, S9 & S10 for main in Fig. 25] and Tanikawa [e.g. S7-S10 for main, S11 for auxiliary] teach this missing feature, where one having ordinary skill in the art understands that this feature serves to improve the flexibility of the circuit, where for Khaligh it allows both to provide bidirectional charging and discharge using transformer T1 from both battery 108 and 114, while for Tanikawa it allows for further controlled voltage conversion beyond the rectification of the incoming signals).
Independent Claim 9, Takayanagi teaches a motor vehicle (see ¶’s [04, 05, 33, 34, 50, 56]), comprising: a high-voltage vehicle electrical system (13, C1, 11, 10, see Figs. 1, 4, 6, & 10), a low-voltage vehicle electrical system (31, 32, 33, & 30), a charging device which has a high-voltage terminal connected to the high-voltage vehicle electrical system, a low-voltage terminal connected to the low-voltage vehicle electrical system, a charging terminal for an energetic coupling to a motor-vehicle-external charging station (50, see terminals in Figs. 1, 4, 6, & 10), and an electrical inductance as an electrical energy accumulator, the electrical inductance at least partially formed as an electronic main coil, and a step-down converter which connects the high-voltage terminal to the low-voltage terminal on a side of the charging device opposite to that of the charging terminal (2, including 21, 23, and 24 performs the functions of both external charging, and step-down charging | ¶[63] & Fig. 4| between the high voltage side and the low voltage side, thus the functions of both circuits), and a detector unit (54 and 6), which is designed to detect the energetic coupling of the charging device to the motor-vehicle-external charging station and to output a corresponding charging signal (¶[50], Fig. 2), wherein, during a driving operation, the step-down converter is enabled so as to allow for the low-voltage vehicle electrical system to be supplied with electricity by the high-voltage vehicle electrical system (Fig. 4), and, during a charging operation and upon receipt of the charging signal (Figs. 1 and 2, with Fig. 2 and left choice of s102 being the driving operation; middle operation of s102 [normal] is the charging operation; see further Figs. 5, 9, & 12), wherein the electrical inductance is designed as a transformer, and a primary winding of the transformer forms a first part of the main coil (2, 21, 22, 23, see Figs. 1, 4, 6, and 10), and wherein the electrical inductance further comprises an electronic auxiliary coil which is magnetically coupled to the main coil, electrically coupled to the low-voltage terminal, and designed to provide electrical energy for the low-voltage vehicle electrical system (22a, 22b). Takayanagi teaches the auxiliary coil is connected via an auxiliary rectifier to the low-voltage terminal (31; similarly taught by Khaligh and Tanikawa). Takayanagi teaches the main coil is coupled via a main rectifier to the high-voltage terminal (13; similarly taught by Khaligh and Tanikawa). Takayanagi teaches the main rectifier and the auxiliary rectifier each are configured to provide additional voltage adaptation (for Takayanagi, the diodes 31 and smoothing circuit 32 perform the auxiliary voltage adaptation, while 13’s switches and smoothing circuit C1 performs the additional voltage adaptation for the main rectifier, where the smoothing circuits serve to adapt the voltage output from the diodes to be steady, and so smooth any transient spikes which could harm the output side of the transformer, as one having ordinary skill in the art understands; thus for both the main rectifier and the auxiliary rectifier additional voltage adaptation is performed)
Takayanagi is silent to the main coil comprises a second part connected in series to the primary winding so that an energy supply of the low-voltage vehicle electrical system may be flexibly adapted to a coupling dependent on a desired power to be provided, the main coil and the auxiliary coil are coaxially arranged and have windings which are wound concentrically over one another. To advance prosecution, Takayanagi fails to explicitly teach a step-down converter which is separate and distinct from the charging device energy converter and which is disabled during the external charging operation.
Khaligh teaches the main coil comprises a second part connected in series to the primary winding so that an energy supply of the low-voltage vehicle electrical system may be flexibly adapted to a coupling dependent on a desired power to be provided (see LLC circuits of W2 in Figs. 6-16, 21, 25, 28, & 30, which includes transformer inductance W2, serial inductor Lr2, and capacitor Cr2; one having ordinary skill in the art understands that the use of LLC circuit topology serves to minimize unnecessary power dissipation, which improves the efficiency of the circuit), the main coil and the auxiliary coil are coaxially arranged and have windings which are wound concentrically over one another (see Figs. 24a-c, see ¶’s [27, 30, 167-187, esp. 27, 30, 179] describe concentric winding, while Fig. 24B demonstrates this winding is also coaxial, where one having ordinary skill in the art understands that the winding arrangement described by Khaligh serves to decrease the distance between the windings [which can improve the coupling strength, and thus improving the power transfer efficiency, as inductive power transfer reduces efficiency by distance] and the form factor/size of the transformer, which can serve to improve the convenience for both the user and the vehicle manufacturer as precious space can be used for other things, which means the manufacturer can offer more space to the user and the user can benefit from it, and the manufacturer has more flexibility in how to use the space).
It would have been obvious to a person having ordinary skill in the art to modify Takayanagi with Khaligh to provide improved convenience and efficiency, reduced form factor.
Takayanagi is silent to a step-down converter which is separate and distinct from the charging device energy converter and which is disabled during the external charging operation.
Tanikawa teaches a step-down converter which is separate and distinct from the charging device energy converter (see Fig. 1; converter 30/45, seen in Figs. 2-5 to resemble Takayanagi and Khaligh’s circuits operates during the charging operation from external charging; DC-DC converter 23 is separate and distinct from 30/45 and operates to charge the low voltage battery from the high voltage battery, see ¶’s [48, 86], where one having ordinary skill in the art understands that by having a redundant circuit in Tanikawa, it can serve to improve the longevity and safety of the system) which is disabled during the external charging operation (converter 23 of Fig. 1, ¶’s [48, 86], Tanikawa describes that 23 is only used during the driving mode but deactivated when external charging by turning off relay 40; 30 of Figs. 2-5 corresponds to 30 of Fig. 1; where one having ordinary skill in the art understands that by having a redundant circuit in Tanikawa, it can serve to improve the longevity and safety of the system). Longevity is improved as the more a circuit is used, the more it will be deteriorated, thus having two separate and distinct circuits achieves this advantage. Furthermore, safety is improved as the more a deteriorated circuit is used, the more likely a fault will occur which can damage the system, including one of the batteries, which could catch fire, explode, gas, overheat, etc.
It would have been obvious to a person having ordinary skill in the art to modify It would have been obvious to a person having ordinary skill in the art to modify Takayanagi in view of Khaligh with Tanikawa to provide improved longevity and safety.
The applicant has argued (b) further that 63 of Tanikawa is also not a DC-DC conversion circuitry, but a smoothing circuitry. The applicant has further argued (c) that Takayanagi’s circuit does not perform the inoperable conversion function required by the claims. The examiner respectfully disagrees.
As for argument (b), the applicant’s argument lacks any substance, and furthermore, lacks merits. Converter 63 is called a “voltage adjustment circuit”, which is described as being capable of “adjusting voltage” (¶’s [64, 76, 79, 90, 91, 102, 119, 129]). Official Notice taken that the synonym of convert is “adjust” according to MacMillan Thesaurus; thus a voltage adjuster is a voltage converter. Finally, it is common knowledge for those involved with patents that many foreign priority documents are run through a machine translation so as to save on costs. These translations often use unique ways to describe elements. Tanikawa is a foreign priority document, was possibly a machine translation, and so it is understandable that a voltage conversion circuit. 
As for the applicant’s argument (c), the examiner notes that the combination of Takayanagi, Khaligh, and Tanikawa teaches this limitation. Takayanagi does teach only using the DC-DC conversion when the vehicle is in the driving operation. However, the examiner agrees that this conversion is the same high-voltage terminal and low-voltage terminal. Looking at Tanikawa however, converter 23 of Fig. 1 is exactly what is missing in Takayanagi and which is claimed by this application, see ¶’s [48, 86]. Tanikawa describes that 23 is only used during the driving mode but deactivated when external charging by turning off relay 40. For the above reasons, the applied prior art combination is maintained.  
Dependent Claim 16, Takayanagi teaches the main rectifier and the auxiliary rectifier each comprise an energy accumulator consisting of an inductor or a capacitor (C1 and C2/32L, respectively; similarly taught by Khaligh and Tanikawa).
Dependent Claim 17, the combination of Takayanagi, Khaligh, and Tanikawa teaches the main rectifier and the auxiliary rectifier each comprise at least one controllable semiconductor (Takayanagi teaches this for the main circuit, see 13; Takayanagi is silent to the auxiliary circuit having at least one controllable semiconductor; both Khaligh [e.g. S11-S14 for auxiliary, S9 & S10 for main in Fig. 25] and Tanikawa [e.g. S7-S10 for main, S11 for auxiliary] teach this missing feature, where one having ordinary skill in the art understands that this feature serves to improve the flexibility of the circuit, where for Khaligh it allows both to provide bidirectional charging and discharge using transformer T1 from both battery 108 and 114, while for Tanikawa it allows for further controlled voltage conversion beyond the rectification of the incoming signals).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859